An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Hynes on 1/27/2021.
The application has been amended as follows: 
Claim 1, (Currently Amended) A cooking apparatus, comprising: 
a body defining an interior cooking chamber for cooking food;
a pellet supply portion coupled to the body and including a hopper for storing fuel; 
a combustion chamber for burning the fuel and heating the cooking chamber; 
a feeding mechanism for supplying fuel from the hopper to the combustion chamber; 
a removable collection receptacle located below the combustion chamber, wherein the combustion chamber has a plurality of holes in a bottom of the combustion chamber leading to the removable collection receptacle located below the combustion chamber; and 
an ash-shaker located between the collection receptacle and the combustion chamber, the ash-shaker including an external actuator that controls one or more moving elements located in the combustion chamber, wherein movement of the moving elements encourages unburned debris in the combustion chamber to fall into the receptacle, after which the collection receptacle can be removed and the unburned debris discarded, and 
wherein the one or more moving elements including a plate with a plurality of holes in the plate such that the external actuator can be moved to move the , and
wherein the plate is a circular plate, and the external actuator is movable to rotate the plate to allow the plurality of holes in the plate to cooperate with the plurality of holes in the bottom of the combustion chamber such that the unburned debris falls out of the combustion chamber and into the collection receptacle; and 
wherein at least one of the combustion chamber and hopper have drain holes for selectively removing the fuel therefrom.

Claim 4, 	(Cancelled) 


Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	A cooking apparatus, comprising: an ash-shaker includes an external actuator that controls a moving element located in the combustion chamber, wherein the moving element includes is a circular plate, and the external actuator is movable to rotate the plate to allow the plurality of holes in the plate to cooperate with the plurality of holes in the bottom of the combustion chamber and wherein at least one of the combustion chamber and hopper have drain holes for selectively removing the fuel therefrom.




Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762